 1
                                                                    JS-6
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   CHRISTIAN NAJERA,                        Case No. CV 18-07116 FMO (AFM)
12
                        Plaintiff,
                                                JUDGMENT
13
            v.
14
     SRDC, et al.,
15

16                      Defendants.

17

18         Pursuant to the Court’s Order Accepting the Report and Recommendation of
19   the United States Magistrate Judge,
20         IT IS ORDERED AND ADJUDGED that the Fourth Amended Complaint is
21   dismissed without further leave to amend and with prejudice.
22

23   DATED: August 20, 2019
24
                                           ____________________________________
25
                                                 FERNANDO M. OLGUIN
26                                           UNITED STATES DISTRICT JUDGE
27

28
